DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is in response to applicant’s amendment/response file on 13 April 2022, which has been entered and made of record.  Claims 19-22, 25-26, 29-32 and 35-36 have been amended.  No Claim has been added or cancelled.  Claims 19-41 are pending in the application.

Response to Arguments
Applicant’s arguments, see p.7-8, filed on 13 April 2022, with respect to 35 U.S.C. §103 rejection to Claims 19-21, 23-31 and 33-41 have been fully considered but they are not persuasive.
Regarding independent Claims 19/29 and reference Bendels, Applicant argues the Office Action alleges that Bendels teaches the claim element regarding "covering a boundary region . .. with at least one plane" based on Bendels' description of projecting "all neighboring points contained in Np on the tangent plane." But the "at least one plane" recited by the independent claims is a plane that "approximates an underlying surface around the boundary region." There is no indication whatsoever in Bendels that the "tangent plane" described therein is a plane that approximates an underlying surface around the boundary region. Rather, the "tangent plane" is more akin to "tangent plane" described in the Background section of the as-filed disclosure, see, e.g., paragraphs [0014] and [0016] of as-filed specification, which is used for boundary point detection and not for identifying unoccupied positions that are then used for hole filling (p.7 last paragraph to p.8 line 3).  The Examiner respectfully disagrees.
Bendels’ paper is to investigate properties of point sets to derive criteria for automatic hole detection (Abstract).  Bendels teaches in order to detect a hole, one of important steps is to identify the set of boundary points circumscribing holes (p.2 left column Section 3 lines 7-8: identifies the set of boundary points B = BP(P) circumscribing holes in P).  Bendels further discloses applying Angle Criterion (p.3 Section 4.2) and Halfdisc Criterion (p.3 Section 4.3) algorithms to determine a hole boundary probability by using a plane.  Therefore Bendels teaches or suggests covering a boundary region of the one or more boundary regions with at least one plane, wherein the at least one plane approximates an underlying surface round the boundary region since a plane is used to identify boundary points around whole as described in Section 4.2 and 4.3 as taught by Bendels and a skilled person would have recognized that at least one plane covers a boundary region of the one or more boundary regions if projected points are determined to be boundary points.
Applicant further argues reference of Wang fails to teach the limitation of identifying one or more unoccupied positions on the at least one plane (that approximates an underlying surface around the boundary region) and reverse projecting the one or more unoccupied positions identified on the at least plane to the point cloud to obtain corresponding new points of the point cloud for filling the at least one hole in the point cloud (p.8 second paragraph).  The Examiner respectfully disagrees.
Wang discloses one hole-filing algorithm (p.107 left column: Algorithm 1) as shown below:

    PNG
    media_image1.png
    247
    534
    media_image1.png
    Greyscale

Wang teaches the algorithm first finds a hole boundary and its vicinity followed by generating a reference plane (uv plane) covering the found hole using the boundary points (p.107 Section 4.2).  After the reference plane is generated, new sampling positions are added to the hole on the reference plane via a traversed scan line order (p.107-108 Section 4.3).  The values of the newly added points created to fill holes are calculated and projected to the 3D point clouds through a uvs coordinate to xyz coordinate transformation (p.108 Section 4.4).  Therefore Wang discloses the limitation of identifying one or more unoccupied positions on the at least one plane (that approximates an underlying surface around the boundary region) and reverse projecting the one or more unoccupied positions identified on the at least plane to the point cloud to obtain corresponding new points of the point cloud for filling the at least one hole in the point cloud.  Therefore the Examiner maintains 35 U.S.C. §103 rejection to independent Claims 19 and 29.
Applicant’s arguments regarding newly modified Claims 22 and 32, have been fully considered and are persuasive.  The amended Claims 22 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19-21, 23-25, 29-31 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Bendels et al. (“Detecting Holes in Point Set Surface”, 14th International Conference in Central Europe on Computer Graphics, Visualization and Computer Vision 2006(WSCG’2006), Plzen, Republic 30 January 2006, 8 pages) in view of Wang et al. (“Filling Holes on Locally Smooth Surfaces Reconstructed from Point Clouds”, Image and Vision Computing 25 (2007) 103-113).
Regarding Claim 19, Bendels teaches or suggests a method, comprising: 
detecting boundary points of at least one hole to be filled in a point cloud (p.2 left column line three from bottom: identifies the set of boundary points B = BP(P) circumscribing holes in P); 
grouping the detected boundary points into one or more boundary regions based on spatial adjacency of the detected boundary points (p.6 left column section 5 lines 1-3: The extraction stage of the boundary detection algorithm aims at producing a classification for each point, stating if it is a boundary or an interior point.  See Fig.109); 
covering a boundary region of the one or more boundary regions with at least one plane, wherein the at least one plane approximates an underlying surface around the boundary region (p.3 left column Section 4.2 lines 1-5: The angle criterion projects all neighbouring points contained in Np on the tangent plane and sorts them according to their angle around the centre sample, see figure 3, and computes the largest gap g between two consecutive projected neighbours.  Also see Section 4.3 on p.3 right column).
Bendels fails to explicitly disclose projecting the detected boundary points of the boundary region and one or more neighbors of the detected boundary points of the boundary region onto the at least one plane covering the boundary region; identifying one or more unoccupied positions on the at least one plane; reverse projecting the one or more unoccupied positions identified on the at least one plane to the point cloud to obtain corresponding new points for filling the at least one hole in the point cloud; and determining an attribute of the new points of the point cloud.
Wang discloses one hole-filing algorithm (p.107 left column: Algorithm 1) as shown below:

    PNG
    media_image1.png
    247
    534
    media_image1.png
    Greyscale

Wang teaches the algorithm first finds a hole boundary and its vicinity followed by generating a reference plane (uv plane) covering the found hole using the boundary points (p.107 Section 4.2).  After the reference plane is generated, new sampling positions are added to the hole on the reference plane via a traversed scan line order (p.107-108 Section 4.3).  The values of the newly added points created to fill holes are calculated and projected to the 3D point clouds through a uvs coordinate to xyz coordinate transformation (p.108 Section 4.4).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Wang into that of Bendels and to add the limitation of covering a boundary region of the one or more boundary regions with at least one plane, wherein the at least one plane approximates an underlying surface around the boundary region (Wang teaches or suggests projecting each vicinity point of a hole into a reference plane (p.107 right column Section 4.3 lines 1-2: Each vicinity point is orthographically projected into the reference plane).  The reference plane and the boundary region of the hole is one-to-one match (Note Wang teaches or suggests the algorithm might fail if it is not one-to-one mapping: p.112 left column second paragraph lines 1-3: Our algorithm might fail if the vicinity region presents folds or twists, which will not define a one-to-one mapping when projected onto the reference plane)), projecting the detected boundary points of the boundary region and one or more neighbors of the detected boundary points of the boundary region onto the at least one plane covering the boundary region (p.108 Algorithm 1 steps 1-4); identifying one or more unoccupied positions on the at least one plane (p.107-108 Section 4.3: providing a huristic for spacing the re-sample positions inside a hole using step size shown in Eq.9); reverse projecting the one or more unoccupied positions identified on the at least one plane to the point cloud to obtain corresponding new points for filling the at least one hole in the point cloud; and determining an attribute of the new points of the point cloud (p.108 Section 4.4: For each new point created to fill holes, a solution of Eq. (7) provides the coefficients of Eq. (2) necessary for determining s(u,v). After that, the transformation from the UVS coordinate system to the XYZ coordinate system is straightforward. Similarly, the colors (R,G,B channels) associated to the points in the vicinity of a hole are treated as three separate height functions, from which the colors of the new points are resampled) in order to create accurate models of real objects and environments as taught by Wang (p.103 left column Section 1 line 1: Creating accurate models of real objects and environments is a non-trivial task …).

Regarding Claim 20, Wang discloses wherein the one or more unoccupied positions are identified within a bounding box that surrounds the detected boundary points and the one or more neighbors of the detected boundary points projected onto the at least one plane (p.107 right column Section 4.3 and Fig.5 center image: the black boundary is interpreted as the bounding box).  The same reason to combine as taught in Claim 19 is incorporated herein.

Regarding Claim 21, Wang further discloses wherein the attribute is determined by interpolating one or more other points of the point cloud that neighbor the new points (p.112 left column Section 7 second paragraph last sentence: Once a hole has been identified, its vicinity is used to interpolate the missing portion of the surface using moving least squares.  Note Wang’s height values of new sampling points are interpolated results of values of boundary vicinity points through plane projection.  Therefore the attribute is an indirect interpolation result from nearby points of the point cloud).  The same reason to combine as taught in Claim 19 is incorporated herein.

Regarding Claim 23, Bendels teaches or suggests wherein a point of the point cloud is detected as a boundary point using an angle criterion (p.3 left column Section 4.2 lines 1-5: The angle criterion projects all neighbouring points contained in Np on the tangent plane and sorts them according to their angle around the centre sample, see figure 3, and computes the largest gap g between two consecutive projected neighbours).

Regarding Claim 24-25, Bendels teaches or suggests wherein a point of the point cloud is detected as a boundary point based on an angle gap between two consecutive local neighbors of the point and wherein the angle gap between the two consecutive neighbors is an angle gap between projections of the two consecutive neighbors on a plane (p.3 Section 4.2: The angle criterion projects all neighbouring points contained in Np on the tangent plane and sorts them according to their angle around the centre sample, see figure 3, and computes the largest gap g between two consecutive projected neighbours. The basic idea is that g will be significantly larger for a boundary point than for an interior point, as illustrated in figure 3.  and Fig.3).

Regarding Claims 29-31 and 33-35 are in similar scope to Claims 19-21 and 23-25 except in the format of “apparatus”.  Bendels teaches or suggests the hole detection is performed by AMD Athlon 2.21Ghz processor (p.7 right column last paragraph).  An AMD processor inherently comprises at least a memory and one or more processors. Therefore the rejections to Claims 19-21 and 23-25 are also applied to Claims 29-31 and 33-35.

Claims 26 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Bendels et al. (“Detecting Holes in Point Set Surface”, 14th International Conference in Central Europe on Computer Graphics, Visualization and Computer Vision 2006(WSCG’2006), Plzen, Republic 30 January 2006, 8 pages) in view of Wang et al. (“Filling Holes on Locally Smooth Surfaces Reconstructed from Point Clouds”, Image and Vision Computing 25 (2007) 103-113) as applied to Claims 19 and 29 above, and further in view of Hoppe et al ( Surface reconstruction from unorganized points. In Proceedings of the 19th annual conference on Computer graphics and interactive techniques, pages 71–78. ACM Press, 1992). 
Regarding Claim 26 and 36, Bendels teaches the angle criterion depends heavily on the normal at the point p (p.5 Section 4.6).  Bendels further teaches Therefore, if the data comes without normal information, a good estimation of the normal is mandatory. Following the normal estimation method by Hoppe et al. [HDD+92], the normal is given as the eigenvector corresponding to the smallest eigenvalue of the weighted covariance matrix of Np (p.5 Section 4.6).
Bendels does not directly describe the normal estimation method by Hoppe therefore explicitly recite the limitation of wherein the at least one plane is determined by applying a principal component analysis (PCA) to the detected boundary points of the corresponding boundary region and the one or more neighbors of the detected boundary points of the corresponding boundary region.
However Hoppe, in the same field of endeavor, discloses a POSITA had known to applying principal component analysis to determine the normal of a plane (p.3 Section 3.2: the normal                         
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            i
                                        
                                    
                                
                                ^
                            
                        
                     is determined using principal component analysis).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Hoppe into that of Bendels as modified and add the limitation of wherein the at least one plane is determined by applying a principal component analysis (PCA) to the detected boundary points of the corresponding boundary region and the one or more neighbors of the detected boundary points of the corresponding boundary region in order to determine the normal of the reference plane according to Bendels’ disclosure (p.5 Section 4.6: Following the normal estimation method by Hoppe et al. [HDD+92], the normal is given as the eigenvector corresponding to the smallest eigenvalue of the weighted covariance matrix of Np)

Claims 27-28 and 37- 41 are rejected under 35 U.S.C. 103 as being unpatentable over Bendels et al. (“Detecting Holes in Point Set Surface”, 14th International Conference in Central Europe on Computer Graphics, Visualization and Computer Vision 2006(WSCG’2006), Plzen, Republic 30 January 2006, 8 pages) in view of Wang et al. (“Filling Holes on Locally Smooth Surfaces Reconstructed from Point Clouds”, Image and Vision Computing 25 (2007) 103-113) as applied to Claims 19 and 29 above, and further in view of Chou et al. (US 2017/0347120 A1).
Regarding Claims 27-28, Bendels modified by Wang teaches or suggests a method of a hole filing (Wang p.104 right column Section 2: lines 1-2: Hole filling is crucial for creating high quality mesh representations from scanned data) post-processing (Bendels p.1 right column line 5: In postprocessing, a smoothing step to remove noise profits from boundary information as many smoothing operators usually fail on boundaries and special handling is required at the borders. Identification of points on the boundary of a hole is obviously required before any attempt to algorithmically fill holes, an application useful not only in surface repairing but also in modelling and interactive editing).  
Bendels modified Wang fails to explicitly recite encoding a point cloud representing a 3D object, comprising a hole filling post-processing and decoding a point cloud representing a 3D object, comprising a hole filling post-processing.
However Chou teaches or suggests encoding and decoding a point cloud had already been known to a POSITA before the effective filing date of the claimed invention (Abstract:  area of point cloud encoding and decoding).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Chou into that of Bendels modified by Wang and to add above limitations in order to provide compression schemes for voxelized point clouds as may be used in 3D communication systems, such as augmented-reality or virtual-reality systems as taught by Chou ([0001]).

Regarding Claim 37, Claim 37 is in similar scope to Claim 29 except in the format of “encoder”.  Therefore the rejection to Claim 29 is also applied to Claim 37.

Regarding Claim 38, Claim 38 is in similar scope to Claim 29 except in the format of “decoder”.  Therefore the rejection to Claim 29 is also applied to Claim 38.

Regarding Claim 39, Claim 39 is in similar scope to Claim 27 except in the format of “non-transitory computer readable medium”.  Therefore the rejection to Claim 27 is also applied to Claim 39.

Regarding Claim 40, Claim 40 is in similar scope to Claim 28 except in the format of “computer-readable program”.  Therefore the rejection to Claim 28 is also applied to Claim 40.

Regarding Claim 41, Claim 41 is in similar scope to Claim 27/37 except in the format of “non-transitory computer readable medium”.  Therefore the rejection to Claim 27/37 is also applied to Claim 41.

Allowable Subject Matter
Claims 22 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art, either individually or in combination, fails to disclose or render obviousness the limitation of wherein the one or more unoccupied positions are identified without resampling as claimed Claims 22 and 32.  The closest prior art, Wang et al. (“Filling Holes on Locally Smooth Surfaces Reconstructed from Point Clouds”, Image and Vision Computing 25 (2007) 103-113), discloses projecting one or more unoccupied positions identified on the at least one plane to the point cloud to obtain corresponding new points for filling the at least one hole in the point cloud.  However, Wang is to interpolating the corresponding unoccupied positions on the plane first and then projecting the results to the 3D point cloud while instant application is to project the corresponding unoccupied positions to the 3D point cloud and then interpolate the unoccupied points directly using the existing points in the cloud.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218. The examiner can normally be reached M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YINGCHUN HE/Primary Examiner, Art Unit 2613